              Case 3:14-cv-01626-JSC Document 187 Filed 07/09/19 Page 1 of 3



     CHARLES A. BONNER, ESQ. SB# 85413
 1
     A. CABRAL BONNER, ESQ. SB# 247528
 2   LAW OFFICES OF BONNER & BONNER
     475 GATE FIVE RD, SUITE 212
 3   SAUSALITO, CA 94965
     TEL: (415) 331-3070
 4
     FAX: (415) 331-2738
 5   cbonner799@aol.com
     cabral@bonnerlaw.com
 6
     ATTORNEYS FOR PLAINTIFFS
 7
                                    UNITED STATES DISTRICT COURT
 8
                                   NORTHERN DISTRICT OF CALIFORNIA
 9
                                       SAN FRANCISCO DIVISION
10
     ALI SALEEM BEY and JOHN                         )       Case No: 14-cv-01626-JSC
11   MUHAMMAD BEY,                                   )
                                                     )
                                                     )       PLAINTIFFS’ ADMINISTRATIVE
12                   Plaintiffs,
                                                     )       MOTION TO FILE DOCUMENTS
13        vs.                                        )       UNDER SEAL
                                                     )
     CITY OF OAKLAND, et al.,                        )
14                                                           Hearing Date: JULY 29, 2019
                     Defendants                      )       Time:         10:00 a.m.
15                                                   )       Courtroom: F th
                                                     )       Place:        15 Floor
16                                                   )                     450 Golden Gate Ave.
                                                     )                     San Francisco, CA
17                                                   )
                                                     )       Judge: The Hon. Jacqueline S. Corley
18                                                   )

19
            Plaintiffs ALI SALEEM BEY and JOHN MUHAMMAD BEY submit this application
20
     pursuant to Rule 7-11 of the Civil Local Rules for an order authorizing the Plaintiffs to file
21
     documents in opposition to Defendant’s Motion for Summary Adjudication under seal. This
22
     motion is based on the grounds that documents at issue, produced by Defendant City of Oakland
23
     are confidential and have been marked confidential in accordance with the Protective Order
24
     (Docket No. 96). Specifically, the documents at issue include police reports, investigation
25
     reports, and other confidential documents related to police investigation. As such, the documents
26
     should be filed under seal.
27
            Courts have long recognized a “general right to inspect and copy public records and
28

     PLAINTIFF’S ADMINISTRATIVE MOTION TO FILE DOCUMENTS UNDER SEAL                     14-cv-01626-JSC

                                                         1
              Case 3:14-cv-01626-JSC Document 187 Filed 07/09/19 Page 2 of 3




 1   documents, including judicial records and documents.” Nixon v. Warner Commc'ns, Inc., 435
 2   U.S. 589, 597 & n.7 (1978). But this right is not absolute. To balance the competing interests of
 3   the public’s right of inspection against litigants’ need for confidentiality, a party seeking to file
 4   under seal matters related to dispositive motions must provide “compelling reasons” to do so.
 5   Kamakana v. City & Cnty. of Honolulu, 447 F.3d 1172, 1180 (9th Cir. 2006). A compelling
 6   reason exists in this case because the documents relate to confidential police investigations and
 7   have been deemed confidential and subject to the protective order.
 8      Plaintiffs respectfully request that the Court grant their motion to file the following
 9   documents under seal from the Declaration of A. Cabral Bonner in opposition to Defendants’
10   Motion for Summary Adjudication.
11              a. Exhibit 2: Deposition of Ersie Joyner
12              b. Exhibit 4: Deposition of Paul Figueroa
13              c. Exhibit 5. Deposition of Patrick Caceres
14              d. Exhibit 6: Excerpts of DOJ Longmire Interview
15              e. Exhibit 7: 04-019500 LRMS Waajid Bey
16              f. Exhibit 8: 05-034462 Case Notes
17              g. Exhibit 9: 05-034462 John Bey Incident Report
18              h. Exhibit 10: 05-034462 Police Reports
19              i. Exhibit 11: 07-0538 Log
20              j. Exhibit 13: 07-0538 CPRB Complaint

21              k. Exhibit 14: 7/12/07 Dellums Letter to DA

22              l. Exhibit 15: 07-059842 CPRB Follow-up Report

23              m. Exhibit 16: 07-0553 Log

24              n. Exhibit 17: 07-0553 DOJ Report

25              o. Exhibit 19: 13-1062 10/4/13 Email from Lois to Griffin

26              p. Exhibit 20: 13-1062 11/6/13 CRPB Continued Complaint

27              q. Exhibit 21: 13-1062 Log

28              r. Exhibit 22: 13-1062 Email Notice to Downing Regarding Sustained Allegation

     PLAINTIFF’S ADMINISTRATIVE MOTION TO FILE DOCUMENTS UNDER SEAL                       14-cv-01626-JSC

                                                        2
            Case 3:14-cv-01626-JSC Document 187 Filed 07/09/19 Page 3 of 3




 1            s. Exhibit 23: 13-1062 4/15/14 Email Cunningham to Supriano
 2            t. Exhibit 24: 13-1062 ASB Closing Out
 3            u. Exhibit 25: 13-1062 JMB Closing Out
 4            v. Exhibit 26: 13-1062 Report
 5            w. Exhibit 28: 13-1062 Att 1-13 Joyner Transcript
 6            x. Exhibit 29: Outlaw Email Letter 8/15/13
 7            y. Exhibit 30: 13-1062 Letters and Emails to OPD
 8            z. Exhibit 32: 13-1062 CPRB Notice and Complaint
 9            aa. Exhibit 38: Deposition of William Griffin
10            bb. Exhibit 39: CID Call Schedule
11            cc. Exhibit 40: 7/25/07 IAD Note
12            dd. Exhibit 45: Letter Dated February 21, 2013
13            ee. Exhibit 46: Letter Dated November 30, 2012

14            ff. Exhibit 47: Letter Dated November 5, 2012

15            gg. Exhibit 48: Letter Dated February 8, 2013

16            hh. Exhibit 49: Complaint Investigation Report

17            ii. Exhibit 50: Letter Dated January 7, 2013

18            jj. Exhibit 53: Photos of John Bey and Crime Scene

19            kk. Exhibit 54: 05-0538 Complaint Investigation Report

20            ll. Exhibit 55: 10/4/11 Email from Robyn Clark to Robert Messier

21           mm. Exhibit 58: 13-1062 CPRB Case Assignment Form

22           nn. Exhibit 59: Bey’s Complaints

23

24   DATED: July 9, 2019                        RESPECTFULLY SUBMITTED
                                                LAW OFFICES OF BONNER AND BONNER
25

26                                              By:/s/ A. Cabral Bonner
27
                                                A. CABRAL BONNER, ESQ.
                                                ATTORNEY FOR PLAINTIFF
28

     PLAINTIFF’S ADMINISTRATIVE MOTION TO FILE DOCUMENTS UNDER SEAL              14-cv-01626-JSC

                                                  3
